Citation Nr: 1146948	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  11-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES
1.  Whether new and material evidence has been received to reopen a claim for service connection for hiatal hernia/esophagitis.

2.  Entitlement to service connection for a digestive disability, to include hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis.


(The issue of entitlement to service connection for a lung disability, to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has recharacterized the reopened claim for service connection for a digestive disability.  During the period of time covered by this claim, the Veteran has been diagnosed with hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis.  While the Veteran has not claimed that all of these other diagnoses are related to service, the Board finds that such other diagnoses should be encompassed in the Veteran's claim, as his claim revolves around a belief that he has a digestive disability due to service.  Thus, the Board has recharacterized the issue as one for service connection for a digestive disability, to include hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis, in compliance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that the Veteran has two, different representatives in connection with three issues currently before the Board.  In August 1996, the Veteran signed documentation that he wanted to be represented by The American Legion before VA.  See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  However, in November 2005, the Veteran signed a letter, wherein he gave a private attorney permission to represent him in connection with the claim for service connection for asbestosis.  See letter in Volume 3 on right side of claims file.  Thus, the private attorney's representation is limited to that issue only.  

Therefore, based upon the facts in the record as it currently stands, the Veteran is represented by The American Legion in connection with the issue involving whether new and material evidence has been submitted to reopen the claim for service connection for hiatal hernia/esophagitis, which will be addressed in this decision, and is represented by the private attorney in connection with the claim for service connection for a lung disability to include asbestosis, atelectasis, bronchiectasis, chronic obstructive pulmonary disease, healed granulomatous disease, and bronchial asthma, which will be addressed in a separate decision.

The issue of the reopened claim of entitlement to service connection for a digestive disability, to include hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied service connection for hiatal hernia because the evidence did not show that it had its onset in service or was related to the service-connected duodenal ulcer.  The Veteran was notified of this determination the following month, along with his appellate rights, and he did not appeal the decision.  Thus, it is final.  

2.  Evidence submitted since the February 1995 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for hiatal hernia, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which denied service connection for hiatal hernia on a direct basis and as secondary to the service-connected duodenal ulcer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received since the February 1995 rating decision, which denied service connection for hiatal hernia; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

In a February 1995 rating decision, the RO denied service connection for hiatal hernia, determining that the evidence did not show that such was incurred in service or was related to the service-connected duodenal ulcer.  The following month, the RO provided the Veteran with notice of the rating decision, along with his appellate rights.  A notice of disagreement was not filed, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the February 1995 rating decision included the Veteran's service treatment records, private medical records, VA medical records, and the Veteran's informal claim for benefits.  The Veteran had been diagnosed with a hiatal hernia on several occasions over the years.  In the February 1995 rating decision, the RO denied the claim for service connection, stating that there was no evidence of a nexus to service or of a relationship between the diagnosis of hiatal hernia and the service-connected duodenal ulcer.

The evidence submitted since the February 1995 rating decision includes a statement from the Veteran that he has had symptoms from the hiatal hernia since being discharged from service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, supra.  The Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  Specifically, the Veteran has alleged a continuity of symptomatology since service discharge, which evidence was previously lacking.  The newly-submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection for hiatal hernia/esophagitis.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for hiatal hernia is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for service connection for a digestive disability, to include hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis, the Board has jurisdiction to review the issue de novo, based on the whole record.  The Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development, as it finds that the criteria for entitlement to an examination have been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran has not alleged a relationship between a digestive disability other than duodenal ulcer and the service-connected duodenal ulcer, the Board finds that such nexus needs to be addressed, as it is raised by the record.

Additionally, the Veteran has been treated by Dr. Steve Johnson since the 1980s until the present time.  Of record are treatment records from Dr. Johnson from 1987 to 1993 and then from 2009 to 2011.  The Board finds that the records prior to 1987 through 2008 are relevant to the issue on appeal, as they would go towards the issue of continuity of symptomatology.  In a January 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran provided VA permission to obtain Dr. Johnson's records from 2009 through 2010.  (The Veteran submitted the records from 1987 to 1993 and from 2011.)  The Board will request that the Veteran provide permission for VA to obtain all of Dr. Johnson's records.  

Lastly, the most recent VA treatment records are from October 2009.  Therefore, the Board will request that relevant treatment records since then be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and ask that he either provide names and addresses of medical care providers who have relevant records that have not already been associated with the claims folder or that he submit the outstanding medical records directly to VA pertaining to treatment for hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis.  The Veteran should be requested to provide permission to obtain the medical records from Dr. Steve Johnson from the earliest date he saw Dr. Johnson (likely prior to 1987) through 2008 and the February 2011 and June 2011 handwritten treatment records.  Once the Veteran provides VA with permission, the RO should attempt to obtain copies of these medical records.  

2.  The AMC/RO should obtain any relevant VA treatment records from October 2009 to the present and associate them with the claims file.

3.  After the above development has been completed to the extent possible, the AMC/RO should then arrange for the Veteran to undergo a digestive examination.  The claims folder, including any documents obtained as a result of this REMAND, and a copy of this REMAND should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to note in the report that he or she has reviewed the claims folder.  

The examiner is informed of the following facts:

* The Veteran served on active duty from August 1955 to August 1959.

* In 1957, the Veteran was diagnosed with a duodenal ulcer.  The service treatment records are in a manila envelope in Volume 1 of the claims file (near the bottom) and have been placed in chronological order.

* The Veteran is service connected for duodenal ulcer, which is rated as noncompensably disabling (it was rated as 10 percent disabling back in the 1960s).  

* A June 1963 VA upper gastrointestinal series shows a finding of, "Only slightly irritable duodenal bulb, otherwise normal upper [gastrointestinal] series."  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A November 1964 VA examination report shows that the Veteran reported he had heartburn all the time and would get sick to his stomach if his stomach was empty.  An upper gastrointestinal series done at that time was negative.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A May 1968 VA examination report shows that the Veteran reported frequent spells of nausea and vomiting.  An upper gastrointestinal series done at that time showed a small sliding hiatal hernia.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A September 1975 VA examination report shows the Veteran reported pains, burning, and indigestion.  He described having a history of bloody stools.  An upper gastrointestinal series done at that time was negative.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A January 1984 VA examination report shows the Veteran reported nausea, cramping pains, and vomiting after eating fried foods or coffee or drinking alcohol.  He stated he had been on Maalox for about a year and if he stopped taking it, he would get stomach pains.  An upper gastrointestinal series done at that time showed a sliding hiatus hernia with evidence of reflux.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A December 1987 private medical record shows that an upper gastrointestinal series performed while the Veteran was hospitalized revealed a small sliding hiatal hernia with some intermittent gastroesophageal reflux.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  

* A September 1993 private medical record shows the Veteran underwent an esophagogastroduodenoscopy, which revealed a hiatal hernia with esophageal stricture and mild diffuse gastritis.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in green with the applicable month and year.  

* A July 1994 VA examination report shows the Veteran reported taking Mylanta, Zantac two times a day and had tenderness in the epigastrum with burning pain.  An upper gastrointestinal series done at that time shows diagnoses of gastroesophageal reflux disease with multiple, small linear ulcerations of the distal esophagus, narrowing of the distal esophagus with an internal diameter of slightly greater than 6 millimeters, and small hiatus hernia.  See medical records, which are in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year.  

* A May 1999 VA examination report shows the Veteran reported a history of heartburn and occasional choking.  An upper gastrointestinal series done at that time shows impressions of small sliding hiatal hernia and mild gastroesophageal reflux.  See medical record, which is in Volume 1 of the claims file and tabbed on the left in yellow with the applicable month and year. 

* A May 2009 esophagogastroduodenoscopy shows postoperative diagnoses of hiatal hernia, erosive esophagitis, and atrophic gastritis.  See medical record, which is in Volume 2 of the claims file and tabbed on the left in green with the applicable month and year.

* The private examiner who ordered the esophagogastroduodenoscopy in 1987 and 2009 is Dr. Steve Johnson.  VA is in the process of attempting to obtain Dr. Johnson's records from the 1980s through 2008, as they may show treatment for the Veteran's digestive complaints.  Thus, the examiner should check to see if additional relevant records have been associated with the claims file.  

While some relevant facts in this case have been provided above, the Board requests that you review the entire claims file before answering the following questions:  

   (i)  List all the digestive diagnoses you find are present and please state upon what evidence the conclusion is based.  Based on the Board's review of the record, the Veteran has been diagnosed with hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis.  If you disagree with a diagnosis entered by another physician, please explain why you disagree with the diagnosis.
   
   (ii)  For each digestive disability diagnosed during this examination, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that such digestive disability began in or is related to the Veteran's service from 1955 to 1959.  Each response should be based upon medical principles and evidence in the claims file.
   
   (iii)  For each digestive disability diagnosed during this examination, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that such digestive disability is due to or caused by the service-connected duodenal ulcer.  In addition, for each digestive disability diagnosed during this examination, the examiner should state whether it is at least as likely as not (50 percent probability or higher) that such digestive disability is aggravated (i.e., worsened) beyond the natural progress by the service-connected duodenal ulcer.  Each response should be based upon medical principles and evidence in the claims file.

The examiner must provide a rationale for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.

4.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for a digestive disability, to include hiatal hernia, esophagitis, gastroesophageal reflux disease, and gastritis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


